Citation Nr: 1705295	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-21 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.   

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for trigeminal neuralgia.  

4.  Entitlement to restoration of payment of special monthly compensation (SMC) at the housebound rate from October 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2013, the Veteran testified at a Central Office hearing before the Board.

In September 2014, the Board remanded the Veteran's claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disability is not causally or etiologically related to his military service.

2.  The Veteran's currently diagnosed neck disability is not causally or etiologically related to his military service.

3.  The Veteran's currently diagnosed trigeminal neuralgia is not causally or etiologically related to his military service.

4.  As of October 1, 2009, the Veteran did not meet the statutory requirements for payment of SMC at the housebound rate based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for trigeminal neuralgia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The discontinuance of the award of SMC at the housebound rate based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, effective February 1, 2012, was proper.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional VA treatment records and afford the Veteran VA examinations.  This was done, and the Veteran's representative did not assert in a November 2016 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA examinations and opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinions obtained during this appeal with regard to the claims on appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Although 38 U.S.C.A. § 1154(b) relaxes the evidentiary standard for establishing that a disease or injury was incurred during combat service, it does not create a presumption of service connection for any disease or injury. 

A review of the Veteran's service treatment reports reflects that clinical evaluation of the head, face, neck, mouth, and spine was normal at the Veteran's entrance examination in September 1968.  The Veteran reported back trouble on a report of medical history form prepared in conjunction with the examination.  The examiner noted that the Veteran twisted his back in 1967 and indicated the back was, "OK now."  The records are negative for any complaints, findings, or treatment for any back, neck, or trigeminal nerve disabilities.  Clinical evaluation of the head, face, neck, mouth, and spine was normal at the Veteran's separation examination in October 1970.  

The Veteran was afforded a VA examination in November 1970.  He did not report any back, neck, or facial pain or any other complaints related to the back, neck, or face and no disability of the back, neck, or trigeminal nerve was diagnosed.  

Private treatment reports from Bone and Joint Clinic dated in July 2003 reflect a report of low back and neck pain.  The Veteran reported an injury at work two weeks prior whereby he was closing a door and a police officer opened the door suddenly and caused the Veteran to lunge forward with a jerk.  He immediately felt low back pain and then developed neck pain a few days prior to the appointment.  X-rays of the cervical and lumbar spine were obtained.  The examiner diagnosed neck pain and right upper extremity pain which might be related to a C8 radiculopathy.  The examiner indicated that the Veteran related his discomfort to his work injury.  X-rays of the cervical spine revealed degenerative disk disease with neuroforaminal narrowing and degenerative changes.  The examiner also diagnosed low back pain which the Veteran related to his work injury.  X-rays of the lumbar spine revealed degenerative disk disease with associated facet arthropathy.  

Associated with the claims file is a June 2008 buddy statement from D.M. which indicates that he was a medic in Vietnam and was with the Veteran on patrol on the Street Without Joy when a booby trap exploded and everyone was thrown in the air.  He indicated that the patrol members were all rendered unconscious and he was dealing with a catastrophic situation and was not able to record a report of the Veteran's concussion.  

At a January 2009 VA examination, the Veteran reported numbness and tingling in his toes following a fall off a step ladder in February 2002 and numbness and tingling in the upper and lower extremities following a work injury in 2003.  X-rays of the cervical spine revealed cervical spondylosis and degenerative joint disease of the cervical spine.  X-rays of the lumbar spine revealed lumbar spondylosis and degenerative joint disease of the lumbar spine.  Following an interview and examination of the Veteran, the examiner diagnosed arthritis of the spine.  The examiner opined that the Veteran's spine degenerative joint disease was less likely than not caused by or permanently aggravated by the in-service injury.  The examiner's rationale was that there was no record of treatment for the back condition for almost thirty-two years until a ladder injury in 2002 and office injury in 2003.  

VA outpatient treatment reports reflect that in November 2008 the Veteran reported intermittent severe, boring left-sided jaw pain for three to four weeks.  The examiner indicated that the Veteran's description could fit trigeminal neuralgia.  The records thereafter reflect treatment for trigeminal neuralgia and back and neck pain.  

An April 2009 magnetic resonance imaging (MRI) of the head reveal a normal brain MRI and bilateral low position of the cisternal portions of the superior cerebellar arteries coming in close proximity to the nerve root entry zone of the trigeminal nerves bilaterally.  The radiologist noted that this can be a normal variant although trigeminal neuralgia may result from pulsation of these arteries on the nerve root entry zone.  

At his August 2013 hearing before the Board, the Veteran testified that while he was in service walking in a group of fifteen service members on the Street Without Joy three improvised explosive devices exploded by a barn and threw him into the bamboo.  He reported that he was knocked unconscious and when he "came to" he was hanging by his neck in bamboo and had to be cut down.  He testified that his neck, back, and trigeminal nerve problems began after that incident in service.  He reported that the trigeminal neuralgia manifested as pain in both cheeks.  He stated that he did not seek care for his problems right after service because he was not aware that he could get care at VA until he learned he could file a claim.  

At a December 2014 VA examination, the examiner reviewed the claims file and pertinent medical history, interviewed the Veteran, and performed a physical examination.  The examiner diagnosed degenerative arthritis and degenerative disc disease of the lumbar and cervical spine and trigeminal neuralgia.  With regard to the lumbar spine, the examiner opined that the Veteran's back disability did not clearly and unmistakably exist prior to service.  The examiner's rationale was that the service treatment records note that the Veteran reported a "twisted back" in 1967 which had resolved.  Therefore, there is no clear evidence of a chronic back condition prior to service.  The examiner also opined that the Veteran's lumbar spine conditions are less likely than not related to active service, including the Veteran's reported explosion injury.  The examiner's rationale is that the while the Veteran reported a severe blast during service, the service records are silent for a back condition and a chronic back condition was not identified upon the Veteran's separation from service.  Moreover, the post-service treatment reports do not mention a back condition until 2003 when the Veteran sustained an injury at work.  With regard to the cervical spine, the examiner opined that the Veteran's neck conditions are less likely than not related to active service, including the Veteran's reported explosion injury.  The examiner's rationale was that while the Veteran reported a severe blast during service, the service records are silent for a neck condition and a chronic neck condition was not identified upon the Veteran's separation from service.  Moreover, the post-service treatment reports do not mention a neck condition until 2003 when the Veteran sustained an injury at work.  Finally, with regard to the trigeminal neuralgia, the examiner opined that Veteran's trigeminal neuralgia is less likely than not related to active service, including the Veteran's reported explosion injury.  The examiner's rationale was that while the Veteran reported a severe blast during service, the service records are silent for treatment of a cranial nerve condition and a cranial nerve condition was not identified upon the Veteran's separation from service.  Additionally, trigeminal neuralgia is commonly caused by compression of the trigeminal nerve root and compression may be caused by an aberrant loop of artery or vein, tumor, cyst, aneurysm, or arteriovenous malformation.  A 2009 MRI of the brain was noted to have revealed the possibility of nerve root compression by low positioned cerebellar arteries and such an anatomical anomaly would not be due to an injury during service.  

Low Back and Neck Disabilities

A veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and not aggravated by service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only those conditions recorded in examination records or reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2016).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2016).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back or neck disability.

As an initial matter, the Board notes that the Veteran is presumed sound at his entry to service.  While a "twisted back" was noted by the Veteran at his entry to service, the examiner indicated that the back was "OK now" and there is not clear and unmistakable evidence that a low back disorder or any residuals of a back injury existed prior to the Veteran's entrance to service.  The December 2014 VA examiner concluded that the Veteran did not have a pre-existing low back disorder.  The examiner considered the recorded history and contemporaneous evidence of record.  Consequently, the Veteran was presumed sound at his entry to service

Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his low back or neck in service or continuous symptoms since service. 

As noted, the service treatment records are silent for a report of low back or neck pain during service or at his separation from service.  Moreover, post-service treatment records are negative for a diagnosis of arthritis of the lumbar and cervical spine until 2003.  Hence, there were no diagnoses of a lumbar or cervical spine disability or arthritis in service or within the one year following service.  The first post service complaints of any problem with the lumbar and cervical spine did not occur until 2003 when the Veteran was diagnosed with spondylosis and degenerative joint disease of the lumbar and cervical spine.  In addition, the post-service treatment records reflect that the Veteran linked his current neck and back problems to post-service incidents.

While the Veteran's statements have attempted to link his current lumbar and cervical spine problems to his service, the contemporaneous evidence in the service treatment records do not show complaints of, or a diagnosis of, a lumbar or cervical spine disability.  Additionally, the December 2014 examiner thoroughly reviewed the record and statements of the Veteran and concluded that the Veteran did not have a diagnosed lumbar spine or cervical spine disability during service or for many years thereafter. 

The Board further finds that the Veteran did not have continuous symptoms of a lumbar or cervical spine disability since service.  As noted, the first post-service medical evidence of a lumbar and cervical spine disability came in 2003, many years after the Veteran's separation from service. 

The Veteran has through the course of his appeal voiced assertions that his lumbar and cervical spine problems are related to an injury in service.  However, no lumbar spine or cervical spine disability was diagnosed during service or for many years thereafter.  

As such, the evidence simply does not show a chronic lumbar or cervical spine disability in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed lumbar and cervical spine disabilities.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disabilities and service.

As to the Veteran's belief that his current lumbar and cervical spine disabilities are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the lumbar and cervical spine disorders is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address the etiology of the lumbar and cervical spine disabilities. 

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current lumbar and cervical spine disabilities are related to his period of service.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain VA opinions to investigate the nature of his current lumbar and cervical spine disabilities and the relationship, if any, to his period of service.  The most recent VA examiner's opinions specifically found that the Veteran's current lumbar and cervical spine disabilities were unrelated to his period of service.  The examiner provided specific detail in support of the opinions, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, the opinions have not been questioned or undermined by any other medical opinions.  Thus, the Board finds the opinions to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the Veteran's lumbar and cervical spine disabilities developed in service or in the one year period following service, have been continuous since service, or are related to service on a direct basis.  Consequently, service connection for low back and neck disabilities is not warranted.  


Trigeminal Neuralgia

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for trigeminal neuralgia.

The credible and probative evidence does not suggest an association between his trigeminal neuralgia and the Veteran's active duty service.  As noted, the December 2014 VA examiner concluded that the Veteran's trigeminal neuralgia was not related to service.  The examiner included a detailed rationale for his conclusion.   Furthermore, none of the treatment records associated with the claims file includes an opinion linking trigeminal neuralgia to the Veteran's period of service.  Moreover, the medical evidence associated with the claims file includes an MRI of the Veteran's brain which suggests that an anatomical anomaly is the possible cause of the trigeminal neuralgia.  Moreover, the December 2014 VA examiner noted that an anatomical anomaly would not be due to an injury during service.  

The Board acknowledges the Veteran's assertions that his trigeminal neuralgia is related to his injury in service.  The Veteran can attest to factual matters of which he has first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of this condition.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is considered competent to report symptomatology of his trigeminal neuralgia, and his testimony is entitled to some probative weight, the competent medical evidence reveals that the Veteran does not have trigeminal neuralgia etiologically related to his active duty service.  Consequently, the Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of the claimed trigeminal neuralgia.  The competent medical evidence indicates that the Veteran does not have trigeminal neuralgia related to his service. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for trigeminal neuralgia.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).   The preponderance of the evidence is against the claim.

Restoration of SMC at the Housebound Rate

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Veteran was granted SMC for housebound benefits in an August 2008 rating decision, effective September 4, 2007.  When his disability rating for prostate cancer was reduced from 100 percent to 0 percent by a July 2009 rating decision on appeal, the RO also discontinued SMC for housebound benefits, effective October 1, 2009.  In a June 2011 rating decision, the Veteran was granted a 20 percent rating for prostate cancer effective October 1, 2009. 

Specifically, the Veteran avers that he is 100 percent impotent and he is 100 percent disabled due to his nonservice-connected trigeminal neuralgia.  

In this case, the reduction from 100 percent to 20 percent for the Veteran's service-connected prostate cancer was proper as determined by the September 2014 Board decision.  As such, after October 1, 2009, the Veteran did not meet the schedular rating criteria for SMC at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher. 

The Veteran's combined rating as of October 1, 2009, was only 70 percent.  The Veteran did not meet the statutory requirements for the payment of SMC at the housebound rate based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher as of October 1, 2009, as he was not in receipt of a 100 percent rating for any disability as of that date. 

These facts are not in dispute.  Therefore, the Veteran's claim for restoration of payment of SMC at the housebound rate from October 1, 2009, must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a low back disability is denied.   

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for trigeminal neuralgia is denied.  

Entitlement to restoration of payment of SMC at the housebound rate from October 1, 2009, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


